UNITED srArEs DISTRICT coURr F I L E D
FoR THE DISTRICT oF CoLUMBIA

cl DEC 1 9 2011
erk, _ _ ~ -
mem A. Greene’ § courts li,sm'§'§‘.~'s'l’,lci§?§'.§il’§l§§.
Plaintiff, §
v. § Civil Action No.ll  8
Washington Field Office; U.S. Equal §
Employment Opportunity Commission, )
Defendant. §
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii). Under that statute, the Court is required to
dismiss a case "at any time" it determines that the complaint fails to state a claim upon which
relief can be granted.

Plaintiff, a District of Columbia resident, has submitted a complaint against the
Washington Field Office of the Equal Employment Opportunity Commission ("EEOC") based
on its processing of his complaint against his former employer. "[N]o cause of action against the
EEOC exists for challenges to its processing of a claim." Smith v. Casellas, 119 F.3d 33, 34
(D.C. Cir. I997), cert. dem'ed, 118 S.Ct. 386 (1997). Rather, "Congress intended the private
right of action . . . under which an aggrieved employee may bring a Title VlI action directly
against his or her employer [] to serve as the remedy for any improper handling of a

discrimination charge by the EEOC." Ia’. Accordingly, the complaint will be dismissed. A

Zwt@¢@

Date: December  , 201 1 United States District Judge

separate Order accompanies this Memorandu inion.